.*.
                                   .@i/B                                    :   539




          OFFtCE
                                     .
                   OF THE ATTORNEY GENERAL             OF TEXAS
                             AUSTIN




                                           In r&tic*          or     t!ie
                                          ) Section    5 of    tin


                       pprroistr ;lpur eirinne pI an early
                       ttsr in ordrr that wo pay tskr fur-
                    the bill during the p r r ia nt
                                                  lrerion Of



           It   im elm?   t    t if tbo appropriation ir mde Oa*
Of tb. Avallabl. So&O1        - d  It mo~ld bo l.m violation of Arti-
                                                             540




01r T  detlon 5 ot t& Con8tltutlon #ha0 that    rrctlon provider
the     Atallabl,@tirhaollund rhall k dirtrib trd to the raroral
      tic
rouatler looording to their rrholmtir popalstPon.
            b 8pproprlation rcrybr -40 out of the Oanaral
Eevenlu runf .